U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (MARK ONE) [X] QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 1-13602 THE FEMALE HEALTH COMPANY (Exact Name of Small Business Issuer as Specified in Its Charter) Wisconsin 39-1144397 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 515 North State Street, Suite 2225, Chicago, IL 60610 (Address of Principal Executive Offices) (Zip Code) 312-595-9123 (Issuer's Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Check whether the issuer: (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90days. YES [X] NO [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b2 of the Exchange Act). YES [ ] NO [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date: Common Stock, $.01Par Value – 26,437,908 shares outstanding as ofAugust 10, 2007 Transitional Small Business Disclosure Format (check one): YES [ ] NO [ X ] 10-QSB THE FEMALE HEALTH COMPANY AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION AND MANAGEMENT'S DISCUSSION AND ANALYSIS PAGE Cautionary Statement Regarding Forward Looking Statements 3 Unaudited Condensed Consolidated Balance Sheets - June 30, 2007 and September 30, 2006 4 Unaudited Condensed Consolidated Statements of Income - Three Months Ended June 30, 2007 and June 30, 2006 5 Unaudited Condensed Consolidated Statements of Income - Nine Months Ended June 30, 2007 and June 30, 2006 6 Unaudited Condensed Consolidated Statements of Cash Flows - Nine Months Ended June 30, 2007 and June 30, 2006 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Management's Discussion and Analysis 16 Controls and Procedures 29 PART II. OTHER INFORMATION Items 1 – 5 30 Exhibits 30 SIGNATURES 32 2 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain statements included in this quarterly report on Form 10-QSB which are not statements of historical fact are intended to be, and are hereby identified as "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. The Company cautions readers that forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievement expressed or implied by such forward-looking statements. Such factors include, among others, the following: the Company's inability to secure adequate capital to fund working capital requirements and advertising and promotional expenditures; factors related to increased competition from existing and new competitors including new product introduction, price reduction and increased spending on marketing; limitations on the Company's opportunities to enter into and/or renew agreements with international partners, the failure of the Company or its partners to successfully market, sell and deliver its product in international markets, and risks inherent in doing business on an international level, such as laws governing medical devices that differ from those in the U.S., unexpected changes in the regulatory requirements, political risks, export restrictions, tariffs and other trade barriers and fluctuations in currency exchange rates; the disruption of production at the Company's manufacturing facilities due to raw material shortages, labor shortages and/or physical damage to the Company's facilities; the Company's inability to manage its growth and to adapt its administrative, operational and financial control systems to the needs of the expanded entity and the failure of management to anticipate, respond to and manage changing business conditions; the loss of the services of executive officers and other key employees and the Company's continued ability to attract and retain highly-skilled and qualified personnel; the costs and other effects of litigation, governmental investigations, legal and administrative cases and proceedings, settlements and investigations; and developments or assertions by or against the Company relating to intellectual property rights. 3 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2007 September 30, 2006 Current Assets: Cash $ 1,855,515 $ 1,827,393 Restricted cash 85,053 237,741 Accounts receivable, net 3,933,770 3,160,801 Inventories, net 1,627,011 1,011,672 Prepaid expenses and other current assets 525,718 413,532 TOTAL CURRENT ASSETS 8,027,067 6,651,139 Other Assets 195,614 187,940 EQUIPMENT, FURNITURE AND FIXTURES Equipment not yet in service 425,187 205,837 Equipment and furniture and fixtures 5,664,564 4,920,483 Total equipment, furniture and fixtures 6,089,751 5,126,320 Less accumulated depreciation and amortization 4,924,247 4,519,627 1,165,504 606,693 TOTAL ASSETS $ 9,388,185 $ 7,445,772 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 697,731 $ 599,023 Accrued expenses and other current liabilities 1,415,105 970,439 Preferred dividends payable 49,796 11,210 TOTAL CURRENT LIABILITIES 2,162,632 1,580,672 Deferred gain on sale of facility 1,085,727 1,092,775 STOCKHOLDERS’ EQUITY: Convertible preferred stock, Class A Series 1 560 560 Convertible preferred stock, Class A Series 3 4,734 4,734 Common stock 263,898 243,164 Additional paid-in-capital 64,754,549 64,428,692 Unearned consulting fees - (61,000 ) Deferred compensation - (449,325 ) Accumulated deficit (59,553,201 ) (59,960,898 ) Accumulated other comprehensive income 942,396 598,474 Treasury stock, at cost (273,110 ) (32,076 ) TOTAL STOCKHOLDERS’ EQUITY 6,139,826 4,772,325 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 9,388,185 $ 7,445,772 See notes to unaudited condensed consolidated financial statements. 4 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, 2007 2006 Net revenues $ 4,623,190 $ 3,301,206 Cost of sales 2,810,291 2,106,899 Gross profit 1,812,899 1,194,307 Advertising and promotion 38,056 49,481 Selling, general and administrative 1,371,339 1,080,421 Research and development 32,927 62,027 Total operating expenses 1,442,322 1,191,929 Operating income 370,577 2,378 Interest, net and other income (10,804 ) (23,496 ) Foreign currency loss 23,905 13,132 Net income 357,476 12,742 Preferred dividends, Class A, Series 1 2,792 2,792 Preferred dividends, Class A, Series 3 37,410 37,410 Net income (loss) attributable to common stockholders 317,274 (27,460 ) Net income (loss) per basic common share outstanding $ 0.01 $ (0.00 ) Basic weighted average common shares outstanding 25,902,539 23,783,017 Net income (loss) per diluted common share outstanding $ 0.01 $ (0.00 ) Diluted weighted average common shares outstanding 28,753,523 23,783,017 See notes to unaudited condensed consolidated financial statements. 5 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Nine Months Ended June 30, 2007 2006 Net revenues $ 14,145,663 $ 10,402,139 Cost of sales 9,020,269 6,426,638 Gross profit 5,125,394 3,975,501 Advertising and promotion 131,020 158,263 Selling, general and administrative 4,364,204 3,542,918 Research and development 156,668 115,516 Total operating expenses 4,651,892 3,816,697 Operating income 473,502 158,804 Interest, net and other income (60,134 ) (38,343 ) Foreign currency transaction loss 5,333 7,868 Net income 528,303 189,279 Preferred dividends, Class A, Series 1 8,377 8,377 Preferred dividends, Class A, Series 3 112,228 112,228 Net income attributable to common stockholders $ 407,698 $ 68,674 Net income per basic common share outstanding $ 0.02 $ 0.00 Basic weighted average common shares outstanding 24,609,431 23,677,463 Net income per diluted common share outstanding $ 0.02 $ 0.00 Diluted weighted average common shares outstanding 26,853,041 23,677,463 See notes to unaudited condensed consolidated financial statements. 6 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended June 30, 2007 2006 OPERATIONS: Net income $ 528,303 $ 189,279 Adjustment for noncash items: Depreciation and amortization 100,949 11,806 Interest added to certificate of deposit (1,832 ) (1,744 ) Amortization of consulting fees paid in shares 175,000 257,401 Share-based compensation 509,851 406,301 Changes in operating assets and liabilities (571,096 ) (264,061 ) Net cash generated by operating activities 741,175 598,982 INVESTING ACTIVITIES: Decrease (increase) in restricted cash 168,481 (215,514 ) Capital expenditures (799,677 ) (25,609 ) Net cash used in investing activities (631,196 ) (241,123 ) FINANCING ACTIVITIES: Proceeds from exercise of common stock options 96,600 1,400 Dividends paid on preferred stock (7,200 ) (11,200 ) Purchase of Treasury shares (241,034 ) - Net cash used in financing activities (151,634 ) (9,800 ) Effect of exchange rate changes on cash 69,777 84,982 INCREASE IN CASH 28,122 433,041 Cash at beginning of period 1,827,393 1,775,066 CASH AT END OF PERIOD $ 1,855,515 $ 2,208,107 Schedule of noncash financing and investing activities: Common stock issued/accrued for payment of preferred stock dividends $ 112,227 $ 112,227 Issuance of restricted stock to employees 465,983 678,225 Accrued expense incurred for restricted common stock granted to employees and consultants 142,999 138,157 Preferred dividends declared 8,377 8,377 See notes to unaudited condensed consolidated financial statements. 7 THE FEMALE HEALTH COMPANY AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - Basis of Presentation The accompanying financial statements are unaudited but in the opinion of management contain all the adjustments (consisting of those of a normal recurring nature) considered necessary to present fairly the financial position and the results of operations and cash flow for the periods presented in conformity with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and Article 10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Operating results for the three and nine months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2007. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form10-KSB for the fiscal year ended September 30, 2006. Principles of consolidation and nature of operations: The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, The Female Health Company - UK and The Female Health Company - UK, plc. All significant intercompany transactions and accounts have been eliminated in consolidation. The Female Health Company ("FHC" or the "Company") is currently engaged in the marketing, manufacture and distribution of a consumer health care product known as the “FC Female Condom” in the U.S., and "femidom" or "femy" outside the U.S. The Female Health Company - UK, is the holding company of The Female Health Company - UK, plc, which operates a 40,000 sq. ft. leased manufacturing facility located in London, England and leases 1,900 sq. ft. of a manufacturing facility located in Selangor D.E., Malaysia. The product is currently sold or available in either or both commercial (private sector) and public sector markets in 108 countries. The product is marketed in 10 countries by various country-specific commercial partners. The Company’s credit terms are primarily on a net 30-day basis. Restricted cash: Restricted cash relates to security provided to one of the Company’s U.K. banks for performance bonds issued in favor of customers. Such security has been extended infrequently and only on occasions where it has been a contract term expressly stipulated as an absolute requirement by the funds’ provider. The expiration of the bond is defined by the completion of the event such as, but not limited to, delivery of goods or at a period of time after product has been distributed. 8 NOTE 2 - Earnings Per Share Earnings per share (EPS): Basic EPS is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted EPS is computed giving effect to all dilutive potential common shares that were outstanding during the period. Dilutive potential common shares consist of the incremental common shares issuable upon conversion of convertible preferred shares and the exercise of stock options and warrants and upon restrictions lapsing on contingent shares for all periods. NOTE 3 - Comprehensive Income Total comprehensive income was $479,861 and $871,533 for the three and nine months ended June 30, 2007 and $217,245 and $296,297 for the three and nine months ended June 30, 2006. NOTE 4 - Inventories The components of inventory consist of the following: June 30, 2007 September 30, 2006 Raw material and work in process $ 1,447,102 $ 910,052 Finished goods 242,242 154,620 Inventory, gross 1,689,344 1,064,672 Less: inventory reserves (62,333 ) (53,000 ) Inventory, net $ 1,627,011 $ 1,011,672 NOTE 5 -
